NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D18-1543
                                   )
DAVID ALLEN RALSTON,               )
                                   )
           Respondent.             )
___________________________________)

Opinion filed October 19, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Ramiro Manalich,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Petitioner.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Respondent.



PER CURIAM.


               Denied.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.